Name: Commission Regulation (EEC) No 2445/92 of 24 August 1992 on the supply of refined sunflower oil as food aid
 Type: Regulation
 Subject Matter: America;  Africa;  cooperation policy;  processed agricultural produce
 Date Published: nan

 No L 243/6 Official Journal of the European Communities 25. 8 . 92 COMMISSION REGULATION (EEC) No 2445/92 of 24 August 1992 on the supply of refined sunflower oil as food aid whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 5 975 tonnes of refined sunflower oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : HAS ADOPTED THIS REGULATION : Article 1 Refined sunflower oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28. 3 . 1991 , p. 108. 25. 8. 92 No L 243/7Official Journal of the European Communities ANNEX LOTS A and B 1 . Operation Nos ('): 1085/91 (Lot A) and 1087/91 (Lot B) 2. Programme : 1991 3. Recipient f) : Egypt 4. Representative of the recipient (2) : Ambassade de la RÃ ©publique Arabe d'Egypte, section commer ­ ciale, 522 avenue Louise, B- 1 050 Bruxelles ; (tel . (02)647 32 27, telex 64809 COMRAU B, fax (02) 646 45 09) 5. Place or country of destination (*) : Egypt 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under III.A.1.(b)) 8 . Total quantity : 2 000 tonnes net 9. Number of lots : two (Lot A : 1 000 tonnes ; Lot B : 1 000 tonnes) 10. Packaging and marking (8) (,0) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 Lot A : under III.A.2.2, IIIA2.3 and IIIA.3 ; PET 1 litre bottles Lot B : under IIIA.2.1 , IIIA2.3, and III.A.3 ; metal cans of 5 litres Markings in English 11 . Method of mobilization : the Community market 12. Stage of supply (6): free at port of shipment  fob stowed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available (fob stowed) at die port of shipment stage : 12  25. 10. 1992 18. Deadline for die supply :  19. Procedure for determining the costs of supply ^: tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 8. 9 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 22. 9 . 1992 (b) period for making the goods available (fob stowed) at the port of shipment : 26. 10.  8. 10 . 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 6. 10. 1992 (b) period for making the goods available (fob stowed) at the port of shipment : 9  22. 1 1 . 1992 (c) deadline for the supply :  22. Amount of die tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  No L 243/8 Official Journal of the European Communities 25. 8 . 92 LOT C 1 . Operation Nos ('): 1235/91 2. Programme : 1991 3. Recipient F) : Ecuador 4. Representative of the recipient : in Europe : Ambassade de 1 Equateur, ChaussÃ ©e de Charleroi 70, B-1060 Bruxelles : Tel : 537 91 30 ; tlx : 632 92 B In Ecuador : Senaps, av. America 1805 y la Gasea, AP 1701 , Quito telex : 2427, tel . 524568 5. Place or country of destination (2) : Ecuador 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of die goods ('): see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIIAl .(b)) 8 . Total quantity : 1 50 tonnes net 9. Number of lots : one 10. Packaging and marking (8): see list published in OJ No C 114, 29. 4. 1991 , p. 1 under III.A.2.1 , IIIA.2.3 and III.A.3 ; metal cans of 5 litres placed in 20-foot containers Markings in Spanish 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by die recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : Senaps (see point 4) 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 12  25. 10. 1992 18. Deadline for the supply : 25 . 11 . 1992 19. Procedure for determining the costs of supply 0 : tendering 20. Date of expiry of die period allowed for submission of tenders : 12 noon on 8 . 9. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 22. 9. 1 992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 26. 10 .  8 . 11 . 1992 (c) deadline for the supply : 8 . 12. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 6. 10. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  22. 11 . 1992 (c) deadline for the supply : 22. 1 2. 1 992 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  25. 8. 92 Official Journal of the European Communities No L 243/9 LOTS D and E 1 . Operation Nos (1 ): 1237/91 (Lot D) and 1238/91 (Lot E) 2. Programme : 1991 3 . Recipient Q : Nicaragua 4. Representative of the recipient : Enimport (Sr Wilfredo Delgado), Carretera a Masaya frente a Camino de Oriente. Tel . 67 10 32, Fax : 7 46 88 , Managua 5. Place or country of destination ^): Nicaragua 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 114, 29 . 4. 1991 , p. 1 (under III.A.1 -(b)) 8 . Total quantity : 2 500 tonnes net 9. Number of lots : two (Lot D : 1 250 tonnes ; Lot E : 1 250 tonnes) 10. Packaging and marking : see list published in OJ No C 114, 29. 4. 1991 , p. 1 under IIIA.2.1 , IIIA.2.3 and III.A..3 ; new drums of 200 litres Markings in Spanish 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing-landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : San Juan del Sur 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available (fob stowed) at the port of shipment where the supply is awarded at the part of shipment stage : 12  25. 10 . 1992 18 . Deadline for the supply : 25. 11 . 1992 19. Procedure for determining the costs of supply (5) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 8 . 9 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 22. 9 . 1 992 (b) period for making the goods available at the port of shipment where the supply is awarded at the part of shipment stage : 26. 10. - 8. 11 . 1992 (c) deadline for the supply : 8 . 12. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 6. 10. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the part of shipment stage : 9  22. 11 . 1992 (c) deadline for the supply : 22. 1 2. 1 992 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  No L 243/10 25 . 8 . 92Official Journal of the European Communities LOT F 1 . Operation Nos ('): 890/91 2. Programme : 1991 3. Recipient F) : Peru 4. Representative of the recipient : Oficina Nacional de Apoyo Alimentario (ONAA) Ing. Vidal Bautista Carrasco, av. Argentina N ° 3017 Callao. Tel . 33 08 85  Fax : 33 76 35 5. Place or country of destination (2) : Peru 6. Product to be mobilized : refined sunflower oil 7 . Characteristics and quality of the goods (J) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under III.A.1.(b)) 8 . Total quantity : 1 325 tonnes net 9 . Number of lots : one 10. Packaging and marking (8): see list published in OJ No C 114, 29. 4. 1991 , p. 1 ; under IIIA.2.1 , III.A.2.3, and IIIA.3 ; metal cans of 5 litres placed in 20-foot containers Markings in Spanish 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : ONAA : av. Argentina N ° 3017, Callao 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 12.  25. 10 . 1992 18 . Deadline for the supply : 6 . 12. 1992 19. Procedure for determining the costs of supply ( s) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 8. 9 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 22. 09. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 26. 10 .  8 . 11 . 1992 (c) deadline for the supply : 20. 12 . 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 6. 10. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9 .  22. 11 . 1 992 (c) deadline for the supply : 31 . 12. 1992 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B -1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  25. 8. 92 Official Journal of the European Communities No L 243/ 11 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33 . (3) The successful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine-131 levels. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  295 01 32,  296 10 97,  295 01 30,  296 20 05,  296 33 04. (*) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs. The loading and stowage operations will be the responsibility of the successful tenderer. Q The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (*) The separation by cardboard crosspieces is not required. ( ®) The radioactivity certificate must be endorsed by an Egyptian embassy or consulate . (10) The cartons shall be stacked on wooden pallets (made of pine, fir or popolar) measuring not more than 1 200 x 1 400 mm, and with the following features : four-way entry, non-reversible, with wings ; a top deck consisting of a minimum of seven planks measuring 100 mm in width and of a thickness of 22 mm ; a bottom deck consisting of three planks measuring 100 mm in width and of a thickness of 22 mm ; three bearers measuring 100 mm in width and of a thickness of 22 mm ; nine dowels : 100 x 100 x 78 mm minimum. The palletized cartons shall be covered by a shrink film of a thickness of at least 150 (Ã ¼m (shrink wrap ­ ping or stretch wrapping). The cartons must have reinforced protection consisting of four angles (35 x 35 mm) made of cardboard at least 3 mm thick placed on the four upper edges. The whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles .